DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of the species II, drawn to the outer coil diameter being equal to the diameter of the microwell, in the reply filed on October 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/856,473, filed on April 4, 2013.
Information Disclosure Statement
The IDS received on January 26, 2021 is proper and is being considered by the Examiner.
Drawings
The drawings received on January 26, 2021 are acceptable.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. On page 3, line 17, a web URL is present.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-12, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite for the following reasons.
Claim 6 depends from claim 5.  Claim 5 recites that a first diameter refers to the diameter of the microwell.  And the “outer diameter” references to the diameter of a conductive coil, wherein claim 5 explicitly requires that the outer diameter of the conductive coil (as well as its inner diameter) is both greater than the first diameter (of the conductive coil).  Claim 6 then depending from claim 5, recites that the outer diameter is substantially equal to the first diameter of the microwell.  This limitation is inconsistent with the limitation achieved by claim 5 that requires the outer diameter being greater than that of the microwell.
Claim 9 is indefinite because it is unclear how the conductive strip having a first dimension in a first direction can also have a second dimension in a second direction that is opposite to the first direction.

    PNG
    media_image1.png
    341
    372
    media_image1.png
    Greyscale
For example, cross-section of the coil strip is shown as element 34, with strip having a width of “W” and a space therebetween “L”.  However, it is unclear how this strip can have a dimension going in a first direction and another dimension going in the opposite direction to the first direction.
No interpretation could be made for this claim for the purpose of prior art.
Claims 10-12 are also indefinite by their dependency on claim 9, and thus excluded from prior art application.
In addition, claim 11 is incomprehensible due to the indefiniteness of claim 9.
Claim 17 recites the phrase, “microcell and aligned with a microwell”, but does not have an antecedent basis for where the microwell is with respect to the elements of the system, nor what this structure is.  Therefore, the structural configuration the system comprising this microwell remains vague and indefinite.
Claims 18-20 are indefinite by way of their dependency on claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (US 2012/0034703 A1, published February 9, 2012) in view of Ramadan et al. (US 2005/0275497 A1, December 2005).
With regard to claim 16, Nguyen et al. teach a cell comprising the below reproduced structure from Figure 5:

    PNG
    media_image2.png
    475
    482
    media_image2.png
    Greyscale
a substrate (225); 
a first dielectric layer on the substrate (“device … can be made from any suitable material … silicon and silicon based compounds …”, section [0071];
a microcell on the first dielectric layer, the microcell includes a central region and a peripheral region around the central region; and
a magnet in the first dielectric layer:
“embodiments may place the plurality of magnets on top of the support frame, or within the support frame” (section [0010])

“a support frame designed to interface with the 96-well microtiter plate may have 96 magnets” (section [0010])

“the magnets of the support frame are configured to produce magnetic field that is substantially uniform across the bottom of portions of the container holding the magnetic particles (e.g., the bottom of the wells of a microtiter plate)” (section [0012])

“magnet 225 may posses a diameter larger or smaller than well bottom 215, but which is substantially similar such that the resulting magnetic field is still substantially uniform across the well bottom …” (section [0069])

	Nguyen et al. do not teach that the magnet comprises a ferromagnetic material and a conductive coil around said ferromagnetic material.
	Ramadan et al. disclose a well-known means of providing magnetic field by means of a coil formed or embedded within a dielectric polymer (section [0048]), generating a magnetic core (section [0045]), resulting in a controllable magnetic field (section [0051]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nguyen et al. with the teachings of Ramadan et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Similarly, Nguyen et al. already disclose a device comprising a plurality of wells, each well comprising its own magnetic source below.  While Nguyen et al. did not provide all possibly known means of generating a magnetic field below the wells, said one of ordinary skill in the art would have had a reasonable expectation of success that any prior art known means of generating a controllable magnetic field, such as that disclosed by Ramadan et al., would have yielded a predictable result of providing magnetic attractions below the wells of Nguyen et al.’s device.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,144,959 (herein, “the ‘959 patent).
With regard to instant claims 1 and 16, claims of the ‘959 patent also claims a device comprising:
substrate (“microwell having a bottom defining a surface”, claim 1);
a dielectric layer on the substrate (“microwell includes a substrate of semiconductor material and a dielectric layer”, claim 6);
a microcell on the dielectric layer, the microcell including a microwell having a central region and a peripheral region around the central region, the microwell extends into the microcell to the dielectric layer (see above, claim 6);
a magnet in the dielectric layer and aligned with the microwell (“magnetic field source is arranged in the bottom wall”, claim 3; “microwell having a bottom wall defining a surface”, claim 1), the magnet including:
a ferromagnetic material in the dielectric layer (“magnetic field source includes a coil and a ferromagnetic region formed in the dielectric layer, the ferromagnetic region surrounded by the coil”, claim 6); and
a conductive coil in the dielectric layer coiled around the ferromagnetic material, the conductive coil aligned with the peripheral region of the microwell (see above).
With regard to instant claim 2, the dielectric layer encloses the ferromagnetic material and the conductive coil of the magnet (“magnetic field source includes a coil and a ferromagnetic region formed in the dielectric layer, the ferromagnetic region surrounded by the coil”, claim 6).
With regard to instant claim 3, the ferromagnetic material is aligned with the central region of the microwell, and wherein the ferromagnetic material, the conductive coil and the opening are circular (“magnetic field source is arranged in the bottom wall”, claim 3; “the bottom wall includes a recess having sidewalls to laterally confine the multilayer”, claim 4; “recess has a width about the same as the width of the magnetic field source”, claim 5).
With regard to claim 6, the outer diameter of the microwell is substantially equal to the first diameter (“recess has a width about the same as the width of the magnetic field source”, claim 5).
With regard to instant claim 13, claims of the ‘959 patent also claims an apparatus comprising a “body having a plurality of microwells in an array, each microwell having walls and a bottom surface, the body including a substrate of semiconductor material and a dielectric layer positioned on the substrate”, claim 14) and that an array of such microwells discussed above would also have been an obvious application for the purpose of high throughput of many samples.
With regard to instant claims 14 and 15, these limitations have already been discussed above in the discussion of microcell structures.
 With regard to instant claim 17, claims of the ‘959 patent also claims a device comprising a confocal optical detector on the microcell aligned with the microwell of the microcell (“spatially discriminating detection device having a focal plane and a vertical resolution that corresponds to the thickness of the multiplayer [formed by the stacked magnetic beads comprising amplicons or unreacted primers]).
While claims of the ‘959 patent do not explicitly claim the configuration of a light source, lens, pinhole, a second lens and detection sensors (instant claims 18-20), such configuration are obvious in the field of photodetection optics, which require that the light source pass an excitation light through a first lens, through an aperture to a discrete location, wherein the resulting emission is collected through a second lens which channels said resulting emission light to a photodetector.  Given that claims of the ‘959 patent explicitly recite a detection device that has a focal plane and a vertical resolution which focuses on the bottom region within a microcell where the nucleic acid amplicons derivatized to magnetic beads are localized into a discrete area named, “microwell”, configuring an optical pathway configured to excite the labels of said amplicons and receive and detect the resulting emission would have been well-within the purview of the ordinarily skilled artisan.
Lastly, with regard to the configuration of the width and depth of the microwell (claim 4), such would have been an well-within the ordinarily skilled artisan to determine for the optimization of the assay based on the general claims and structures claimed by the ‘959 patent.
Therefore, for this reason, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 18, 2022
/YJK/